PER CURIAM.
We affirm, without discussion, Alvarez’s convictions for trespass and dealing in stolen property. However, we reverse his conviction for grand theft1 because the State’s evidence was insufficient to establish that the stolen items had a value of $300 or more. See Smith v. State, 955 So.2d 1227, 1229 (Fla. 5th DCA 2007) (State required to present competent evidence to prove value of stolen property at time of crime).
On remand, the trial court shall enter a judgment and sentence on Count IV on the lesser offense of petit theft of the second degree.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, LAWSON and EVANDER, JJ., concur.

. §§ 812.014(1), (2)(c)l., Fla. Stat. (2008).